Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-10, and 12-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 41, and 45 recite the phrase “low liquid water absorptive capacity”, which uses relative terminology. However, the present specification provides no standard for determining what is considered a “low liquid water absorptive capacity”. It is not clear at what threshold of liquid water absorption is considered “low”. In the interest of compact prosecution, the claim will be interpreted as reciting a liquid water absorptive capacity.
Claims 1 and 41 further recite “measured in accordance with a method of Example 1”. It is not clear what the threshold for “in accordance” is, as it is not clear if the phrase should be interpreted as “measured according to a method of Example 1” or “measured in a manner similar to a method of Example 1”. Furthermore, Example 1 of the present specification lists the step of fabricating an underlayment, and, technically, the overall method outlined in Example 1 includes steps other than measurement alone. Furthermore, the method of measurement of Example 1 is technically carried out on a specific material, and it is not clear if the claim is meant to limit the invention to the specific materials of Example 1. In the interest of compact prosecution, the claim will be interpreted as reciting a water absorbency of at least 9 g/m2 in 10 minutes.
Claims 3-4, 8-10, and 12-40 are rejected as indefinite due to dependence on indefinite claim 1.
Claims 42-44 are rejected as indefinite due to dependence on indefinite claim 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 12-16, 22-30, and 32-45 are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2004/0023585 A1) in view of Langley et al (US 5,728,451 A).
With regards to claim 1, Carroll discloses a flexible, vapor permeable, liquid impermeable composite fabric used as a roofing underlayment membrane (i.e., a roofing underlayment) comprising a fabric layer 30 (first layer) formed of a polyolefin nonwoven fabric (i.e., nonwoven comprising a polymer or mixture of polymers, the nonwoven having a water absorptive capacity as do all materials) which does not adversely affect air permeability (i.e., is vapor permeable), a scrim 35 (third layer) in the form of a nonwoven comprising nylon, and a barrier layer 25 laminated therebetween (second layer between the third layer and the first layer) which is vapor permeable (i.e., water vapour-permeable, and comprises a polyolefin (i.e., carrier material) and calcium carbonate which acts as a pore-forming agent (i.e., breathability agent) and repels water (i.e., the second layer is a liquid water barrier) (Carroll: para. [0002] [0022] [0039]-[0044] [0065]). The first layer is considered to inherently possess a hydrophobic surface since it is made of a polyolefin such as polyethylene or polypropylene, which is hydrophobic as admitted by para. [0014] of the present specification PGPub (Carroll: para. [0038]). The third layer is considered to be inherently hydrophilic and liquid water absorptive since it is made of a polymer, specifically nylon (i.e., a polyamide), which is admitted to have such properties per paragraph [0016] of the present specification PGPub (Carroll: para. [0043]). It is submitted that the fabric layer 30 is an outer layer configured to contact an exterior roofing material, and the scrim layer 35 is configured to contact a roofing deck, as fabric layer is depicted as the top-most layer and scrim layer 35 is depicted as the bottom-most layer (i.e., it is possible for the film to be placed in its current orientation on top of a roofing deck, such that the scrim layer 35 touches the roofing deck, and the fabric layer 30 forms an outer layer, and therefore, the roofing underlayment of Carroll possesses the structural features implied by the present claim language). However, considering that the fabric layer contains UV stabilizer, orienting the fabric layer as the outer-most layer and the scrim layer 35 as the inner-most layer would have been obvious to a person of ordinary skill (i.e., presumably, the fabric layer containing a UV stabilizer would be oriented as the outer-most surface, as this is the surface which would be facing sunlight when the overall roofing underlayment is applied to a roof) (Carroll: para. [0043]). The underlayment is further disclosed as having a moisture vapor transmission rate of between 38 and 46 perms per ASTM E96, which is squarely within the range of at least 10 perms (Carroll: para. [0083]; Table 3).
It is not clear if the roofing underlayment of Carroll has a water absorbency of at least 9 g/m2 in 10 minutes according to the claimed measurement method.
However, Carroll directs a person of ordinary skill to the Langley reference in the practice of its invention for further details on its materials, the Langley patent being incorporated by reference (Carroll: para. [0070]). Langley is concerned with multi-layer barrier fabrics used as absorbent articles (Langley: col. 2, lines 20-44). The material is formed of, for example, nylon 6, and has a basis weight ranging from about 0.2 to about 2.5 oz per square yard (i.e., 6.78 to 84.8 g/m2) (Langley: col. 5, lines 8-10; col. 9, lines 34-40). Langley and Carroll are considered analogous art in that they relate to composite fabrics which are water-vapor permeable but liquid impermeable, and furthermore, Carroll expressly directs a person of ordinary skill to the Langley reference. A person of ordinary skill in the art would have found it obvious to have selected nylon 6 having a basis weight of 6.78 to 84.8 g/m2 for the scrim (i.e., third layer) based on the explicit suggestion of Carroll to consult the Langley reference in the selection of its materials, and since such materials provide improved strength and maintain vapor permeability during processing (Langley: col. 5, lines 8-12; col. 9, lines 30-50). Though the Examples in the present specification do not provide specific construction for the purposes of determining inherency (Example 1 only says “[a]n underlayment was fabricated according to the invention having 4 wt. % hydrophilic resin (trade name SH-04) in the bottom layer, with “SH-04” being an undefined acronym which could not be traced to a specific trade name material), as best understood from the present specification, the material of Carroll and Langley is substantially identical to that of the claimed invention. In particular the third layers of both the prior art and claimed invention are nonwovens made from nylon 6, nylon 6 being a hydrophobic material. The claimed invention discussing at least 20 g/m2, and though it is not clear if such basis weight is strictly required, Langley discloses an overlapping basis weight of 6.78 to 84.8 g/m2, preferably 0.5 to 1 oz per square yard (17 to 34 g/m2) and therefore, the most desirable values of Langley are mostly within the claimed range, with the few outside still being substantially close. A composition and its properties have been held to be inseparable. See MPEP 2112. Since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed water absorbency of at least 9 g/m2 in 10 minutes according to the claimed measurement method. Alternatively, given that Langley is directed to absorbent articles, a person of ordinary skill in the art would have found it obvious to have optimized the recognized variables found in Langley toward improved absorbency. See MPEP 2144.05.
With regards to claim 3, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed water absorbency of at least 20 g/m2 in 10 minutes according to the claimed measurement method. Alternatively, given that Langley is directed to absorbent articles, a person of ordinary skill in the art would have found it obvious to have optimized the recognized variables found in Langley toward improved absorbency. See MPEP 2144.05.
With regards to claim 4, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed water absorbency of at least 40 g/m2 in 10 minutes according to the claimed measurement method. Alternatively, given that Langley is directed to absorbent articles, a person of ordinary skill in the art would have found it obvious to have optimized the recognized variables found in Langley toward improved absorbency. See MPEP 2144.05.
With regards to claim 8, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed contact angle between the bottom surface and water at a constant value of less than 105⁰ (see above discussion).
With regards to claim 9, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed contact angle decrease to 0⁰ in less than 6 seconds (see above discussion).
With regards to claim 10, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed contact angle decrease to 0⁰ in less than 2 seconds (see above discussion).
With regards to claim 12, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the breathability of at least 70 perms (see above discussion).
With regards to claim 13, Langley teaches the inclusion of a nylon 6 blend (i.e., implies nylon 6 which is a hydrophilic agent, and another polymer, which would subsequently act as a carrier) (see above discussion).
With regards to claim 14, the hydrophilic agent is a polyamide (see above discussion).
With regards to claim 15, the hydrophilic agent is nylon 6 (see above discussion).
With regards to claim 16, a person of ordinary skill in the art would have found it obvious to have selected nylon 66 (i.e., poly(hexamethylene adipamide)) in order to improve thermal bonding and moisture vapor permeability (Langley: col. 9, lines 30-50).
With regards to claim 22, Langley notes that the polyamide is blended with a material such as a polyolefin or polyester (see above discussion). The materials selected for the blend are adjusted such that ideal bonding properties are generated, without denigrating due to burn-through and thus losing the barrier properties while also maintaining moisture vapor permeability (Langley: col. 9, lines 30-50). In other words, Langley teaches that the relative proportions of its materials affects the bonding properties, denigration properties, barrier properties, and moisture vapor permeability of the formed material (Langley: col. 9, lines 30-50). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the amount of polyamide (i.e., hydrophilic agent) present in the third layer based on the desired balance of bonding properties, denigration properties, barrier properties, and moisture vapor permeability. See MPEP 2144.05.
With regards to claim 23, the third layer may entirely be made of polyamide (i.e., 100% of a hydrophilic agent) (see above discussion).
With regards to claim 24, the third layer comprises a carrier resin including a polyolefin such as polyethylene or polypropylene (see above discussion).
With regards to claim 25, the third layer comprises polyethylene or polypropylene (see above discussion).
With regards to claim 26, the third layer has a weight of 6.78 to 84.8 g/m2, preferably 17 to 34 g/m2, which overlaps the claimed range of more than 20 g/m2, thereby establishing a prima facie case of obviousness (see above discussion).
With regards to claim 27, Langley notes that the polyamide is blended with a material such as a polyolefin or polyester (i.e., a carrier resin) (see above discussion). The materials selected for the blend are adjusted such that ideal bonding properties are generated, without denigrating due to burn-through and thus losing the barrier properties while also maintaining moisture vapor permeability (Langley: col. 9, lines 30-50). In other words, Langley teaches that the relative proportions of its materials affects the bonding properties, denigration properties, barrier properties, and moisture vapor permeability of the formed material (Langley: col. 9, lines 30-50). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the amount of carrier resin present in the third layer based on the desired balance of bonding properties, denigration properties, barrier properties, and moisture vapor permeability. See MPEP 2144.05.
With regards to claim 28, Carroll discloses the first layer as comprising a polyolefin (see above discussion).
With regards to claim 29, Carroll discloses the first layer as comprising polyethylene or polypropylene (see above discussion).
With regards to claim 30, the first layer includes a UV absorbing additive, and the Carroll reference employs the use of Beer’s law to determine the thickness of the first layer necessary to provide UV stability (Carroll: para. [0017]-[0019]). In other words, Carroll explicitly adjusts the size of the first layer relative to that of the composite based on the desired UV stability, with greater thicknesses (i.e., increasing mass) leading to improved UV stability (Carroll: para. [0017]-[0019]). Langley further teaches that layer thickness influences the bonding conditions necessary to form the prior art laminate, and furthermore, Langley entertains “various thicknesses” (Langley: col. 10, lines 29-52; col. 11, line 15). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the relative amount of the first layer constituting the overall formed roofing underlayment based on the desired UV stability and the selected bonding conditions, the thickness (i.e., relative amount) of the materials being explicitly recognized as subject to variation as desired. See MPEP 2144.05.
With regards to claim 32, the second layer includes polyolefin and a calcium carbonate filler (see above discussion).
With regards to claim 33, the second layer includes polyolefin (see above discussion).
With regards to claim 34, the second layer includes polyethylene or polypropylene (see above discussion).
With regards to claim 35, Langley notes that its materials are formed into a blend, which is adjusted such that ideal bonding properties are generated, without denigrating due to burn-through and thus losing the barrier properties while also maintaining moisture vapor permeability (Langley: col. 9, lines 30-50). In other words, Langley teaches that the relative proportions of its materials affects the bonding properties, denigration properties, barrier properties, and moisture vapor permeability of the formed material (Langley: col. 9, lines 30-50). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the amount of carrier resin present in the second layer based on the desired balance of bonding properties, denigration properties, barrier properties, and moisture vapor permeability. See MPEP 2144.05.
With regards to claim 36, Langley notes that its materials are formed into a blend, which is adjusted such that ideal bonding properties are generated, without denigrating due to burn-through and thus losing the barrier properties while also maintaining moisture vapor permeability (Langley: col. 9, lines 30-50). In other words, Langley teaches that the relative proportions of its materials affects the bonding properties, denigration properties, barrier properties, and moisture vapor permeability of the formed material (Langley: col. 9, lines 30-50). Therefore, a person of ordinary skill in the art would have found it obvious to have adjusted the amount of breathability agent present in the second layer based on the desired balance of bonding properties, denigration properties, barrier properties, and moisture vapor permeability. See MPEP 2144.05.
With regards to claim 37, Langley further teaches that layer thickness influences the bonding conditions necessary to form the prior art laminate, and furthermore, Langley entertains “various thicknesses” (Langley: col. 10, lines 29-52; col. 11, line 15). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the relative amount of the second layer constituting the overall formed roofing underlayment based on the selected bonding conditions, the thickness (i.e., relative amount) of the materials being explicitly recognized as subject to variation as desired. See MPEP 2144.05.
With regards to claim 38, the second layer bonds the first layer to the third layer (see above discussion).
With regards to claim 39, Langley further teaches that layer thickness influences the bonding conditions necessary to form the prior art laminate, and furthermore, Langley entertains “various thicknesses” (Langley: col. 10, lines 29-52; col. 11, line 15). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thickness of the roofing underlayment based on the selected bonding conditions, the thickness being explicitly recognized as subject to variation as desired. See MPEP 2144.05.
With regards to claim 40, it is noted that selecting each of the three layers of the composite to have a weight as prescribed by Langley of 6.78 to 84.8 g/m2 would yield a possible range of web weights of 20.34 to 254.4 g/m2 (i.e., 6.78 x 3 = 20.34; 84.8 x 3 = 254.4), which overlaps the claimed range of 100-300 g per square meter, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 41, Carroll discloses a flexible, vapor permeable, liquid impermeable composite fabric used as a roofing underlayment membrane (i.e., a roofing underlayment) comprising a fabric layer 30 (first layer) formed of a polyolefin nonwoven fabric (i.e., nonwoven comprising a polymer or mixture of polymers, the nonwoven having a water absorptive capacity as do all materials) which does not adversely affect air permeability (i.e., is vapor permeable), a scrim 35 (third layer) in the form of a nonwoven comprising nylon, and a barrier layer 25 laminated therebetween (second layer between the third layer and the first layer) which is vapor permeable (i.e., water vapour-permeable, and comprises a polyolefin (i.e., carrier material) and calcium carbonate which acts as a pore-forming agent (i.e., breathability agent) and repels water (i.e., the second layer is a liquid water barrier) (Carroll: para. [0002] [0022] [0039]-[0044] [0065]). Placing the third layer in contact with a roof deck and the first layer in contact with a roofing material would have been obvious as such is the structure implied by the phrase “roofing underlayment” during its use (if it did not have such structure, it would not be considered an underlayment). The first layer is considered to inherently possess a hydrophobic surface since it is made of a polyolefin such as polyethylene or polypropylene, which is hydrophobic as admitted by para. [0014] of the present specification PGPub (Carroll: para. [0038]). The third layer is considered to be inherently hydrophilic and liquid water absorptive since it is made of a polymer, specifically nylon (i.e., a polyamide), which is admitted to have such properties per paragraph [0016] of the present specification PGPub (Carroll: para. [0043]). It is submitted that the fabric layer 30 is an outer layer configured to contact an exterior roofing material, and the scrim layer 35 is configured to contact a roofing deck, as fabric layer is depicted as the top-most layer and scrim layer 35 is depicted as the bottom-most layer (i.e., it is possible for the film to be placed in its current orientation on top of a roofing deck, such that the scrim layer 35 touches the roofing deck, and the fabric layer 30 forms an outer layer, and therefore, the roofing underlayment of Carroll possesses the structural features implied by the present claim language). However, considering that the fabric layer contains UV stabilizer, orienting the fabric layer as the outer-most layer and the scrim layer 35 as the inner-most layer would have been obvious to a person of ordinary skill (i.e., presumably, the fabric layer containing a UV stabilizer would be oriented as the outer-most surface, as this is the surface which would be facing sunlight when the overall roofing underlayment is applied to a roof) (Carroll: para. [0043]). The underlayment is further disclosed as having a moisture vapor transmission rate of between 38 and 46 perms per ASTM E96, which is squarely within the range of at least 10 perms (Carroll: para. [0083]; Table 3).
It is not clear if the roofing underlayment of Carroll has a water absorbency of at least 9 g/m2 in 10 minutes according to the claimed measurement method.
However, Carroll directs a person of ordinary skill to the Langley reference in the practice of its invention for further details on its materials, the Langley patent being incorporated by reference (Carroll: para. [0070]). Langley is concerned with multi-layer barrier fabrics used as absorbent articles (Langley: col. 2, lines 20-44). The material is formed of, for example, nylon 6, and has a basis weight ranging from about 0.2 to about 2.5 oz per square yard (i.e., 6.78 to 84.8 g/m2) (Langley: col. 5, lines 8-10; col. 9, lines 34-40). Langley and Carroll are considered analogous art in that they relate to composite fabrics which are water-vapor permeable but liquid impermeable, and furthermore, Carroll expressly directs a person of ordinary skill to the Langley reference. A person of ordinary skill in the art would have found it obvious to have selected nylon 6 having a basis weight of 6.78 to 84.8 g/m2 for the scrim (i.e., third layer) based on the explicit suggestion of Carroll to consult the Langley reference in the selection of its materials, and since such materials provide improved strength and maintain vapor permeability during processing (Langley: col. 5, lines 8-12; col. 9, lines 30-50). Though the Examples in the present specification do not provide specific construction for the purposes of determining inherency (Example 1 only says “[a]n underlayment was fabricated according to the invention having 4 wt. % hydrophilic resin (trade name SH-04) in the bottom layer, with “SH-04” being an undefined acronym which could not be traced to a specific trade name material), as best understood from the present specification, the material of Carroll and Langley is substantially identical to that of the claimed invention. In particular the third layers of both the prior art and claimed invention are nonwovens made from nylon 6, nylon 6 being a hydrophobic material. The claimed invention discussing at least 20 g/m2, and though it is not clear if such basis weight is strictly required, Langley discloses an overlapping basis weight of 6.78 to 84.8 g/m2, preferably 0.5 to 1 oz per square yard (17 to 34 g/m2) and therefore, the most desirable values of Langley are mostly within the claimed range, with the few outside still being substantially close. A composition and its properties have been held to be inseparable. See MPEP 2112. Since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed water absorbency of at least 9 g/m2 in 10 minutes according to the claimed measurement method. Alternatively, given that Langley is directed to absorbent articles, a person of ordinary skill in the art would have found it obvious to have optimized the recognized variables found in Langley toward improved absorbency. See MPEP 2144.05.
With regards to claim 42, since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed contact angle decrease to 0⁰ in less than 6 seconds (see above discussion).
With regards to claim 43, the first layer comprises a polyolefin (see above discussion). It is noted that polyolefins are thermoplastics.
With regards to claim 44, the carrier resin comprises a polyethylene or polypropylene (see above discussion).
With regards to claim 45, Carroll discloses a flexible, vapor permeable, liquid impermeable composite fabric used as a roofing underlayment membrane (i.e., a roofing underlayment) comprising a fabric layer 30 (first layer) formed of a polyolefin nonwoven fabric (i.e., nonwoven comprising a polymer or mixture of polymers, the nonwoven having a water absorptive capacity as do all materials) which does not adversely affect air permeability (i.e., is vapor permeable), a scrim 35 (third layer) in the form of a nonwoven comprising nylon, and a barrier layer 25 laminated therebetween (second layer between the third layer and the first layer) which is vapor permeable (i.e., water vapour-permeable, and comprises a polyolefin (i.e., carrier material) and calcium carbonate which acts as a pore-forming agent (i.e., breathability agent) and repels water (i.e., the second layer is a liquid water barrier) (Carroll: para. [0002] [0022] [0039]-[0044] [0065]). Placing the third layer in contact with a roof deck and the first layer in contact with a roofing material would have been obvious as such is the structure implied by the phrase “roofing underlayment” during its use (if it did not have such structure, it would not be considered an underlayment). The first layer is considered to inherently possess a hydrophobic surface since it is made of a polyolefin such as polyethylene or polypropylene, which is hydrophobic as admitted by para. [0014] of the present specification PGPub (Carroll: para. [0038]). The third layer is considered to be inherently hydrophilic and liquid water absorptive since it is made of a polymer, specifically nylon (i.e., a polyamide), which is admitted to have such properties per paragraph [0016] of the present specification PGPub (Carroll: para. [0043]). It is submitted that the fabric layer 30 is an outer layer configured to contact an exterior roofing material, and the scrim layer 35 is configured to contact a roofing deck, as fabric layer is depicted as the top-most layer and scrim layer 35 is depicted as the bottom-most layer (i.e., it is possible for the film to be placed in its current orientation on top of a roofing deck, such that the scrim layer 35 touches the roofing deck, and the fabric layer 30 forms an outer layer, and therefore, the roofing underlayment of Carroll possesses the structural features implied by the present claim language). However, considering that the fabric layer contains UV stabilizer, orienting the fabric layer as the outer-most layer and the scrim layer 35 as the inner-most layer would have been obvious to a person of ordinary skill (i.e., presumably, the fabric layer containing a UV stabilizer would be oriented as the outer-most surface, as this is the surface which would be facing sunlight when the overall roofing underlayment is applied to a roof) (Carroll: para. [0043]). The underlayment is further disclosed as having a moisture vapor transmission rate of between 38 and 46 perms per ASTM E96, which is squarely within the range of at least 10 perms (Carroll: para. [0083]; Table 3).
It is not clear if the roofing underlayment of Carroll has a water absorbency of at least 9 g/m2 in 10 minutes according to the claimed measurement method.
However, Carroll directs a person of ordinary skill to the Langley reference in the practice of its invention for further details on its materials, the Langley patent being incorporated by reference (Carroll: para. [0070]). Langley is concerned with multi-layer barrier fabrics used as absorbent articles (Langley: col. 2, lines 20-44). The material is formed of, for example, nylon 6, and has a basis weight ranging from about 0.2 to about 2.5 oz per square yard (i.e., 6.78 to 84.8 g/m2) (Langley: col. 5, lines 8-10; col. 9, lines 34-40). Langley and Carroll are considered analogous art in that they relate to composite fabrics which are water-vapor permeable but liquid impermeable, and furthermore, Carroll expressly directs a person of ordinary skill to the Langley reference. A person of ordinary skill in the art would have found it obvious to have selected nylon 6 having a basis weight of 6.78 to 84.8 g/m2 for the scrim (i.e., third layer) based on the explicit suggestion of Carroll to consult the Langley reference in the selection of its materials, and since such materials provide improved strength and maintain vapor permeability during processing (Langley: col. 5, lines 8-12; col. 9, lines 30-50). Though the Examples in the present specification do not provide specific construction for the purposes of determining inherency (Example 1 only says “[a]n underlayment was fabricated according to the invention having 4 wt. % hydrophilic resin (trade name SH-04) in the bottom layer, with “SH-04” being an undefined acronym which could not be traced to a specific trade name material), as best understood from the present specification, the material of Carroll and Langley is substantially identical to that of the claimed invention. In particular the third layers of both the prior art and claimed invention are nonwovens made from nylon 6, nylon 6 being a hydrophobic material. The claimed invention discussing at least 20 g/m2, and though it is not clear if such basis weight is strictly required, Langley discloses an overlapping basis weight of 6.78 to 84.8 g/m2, preferably 0.5 to 1 oz per square yard (17 to 34 g/m2) and therefore, the most desirable values of Langley are mostly within the claimed range, with the few outside still being substantially close. A composition and its properties have been held to be inseparable. See MPEP 2112. Since the material of Carroll and Langley is substantially identical to that of the claimed invention, it is expected to possess the claimed contact angle decrease to 0⁰ in less than 6 seconds (see above discussion).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable Carroll in view of Langley et al as applied to claim 13 above, and in further view of Zhou et al (US 2016/0333213 A1).
With regards to claim 17, Carroll and Langley teach a roofing underlayment as applied to claim 13 above comprising a hydrophilic material (see above discussion). However, Carroll and Langley do not appear to teach the hydrophilic material as being a polysorbate.
Zhou is directed to dispersing materials such as pigments in roofing substrates such as roofing felts (i.e., roofing underlayments) (Zhou: para. [0002]-[0004] and [0088]). Zhou describes polysorbate surfactants such as Polysorbate 20 and Polysorbate 80 as “typical” and useful for dispersing material such as pigment (Zhou: para. [0037]-[0041]). Such materials are “widely used” to disperse colorants, and furthermore, they reduce surface tension (i.e., improve wetting) and enhance stability (Zhou: para. [0003]-[0004] and [0037]-[0038]). Zhou, Carroll, and Langley are analogous art in that they relate to the same field of endeavor of roofing underlayments. Zhou is reasonably pertinent to Applicant’s posed problem in that it uses the same material (i.e., Polysorbate 20 or Polysorbate 80) to produce the same solution (i.e., reduce surface tension and improve wetting). A person of ordinary skill in the art would have found it obvious to have included the Polysorbate 20 or Polysorbate 80 of Zhou in the third layer of Carroll and Langley in order to enable dispersant of colorant, improve surface tension, and improve stability of the formed material (Zhou: para. [0003]-[0004] and [0037]-[0038]). Furthermore, inclusion of such materials is well-known in the art (Zhou: para. [0003]-[0004]).
With regards to claim 18, a person of ordinary skill in the art would have found it obvious to have incorporated Polysorbate 80 in order to enable dispersant of colorant, improve surface tension, and improve stability of the formed material (Zhou: para. [0003]-[0004] and [0037]-[0038]). Furthermore, inclusion of such material is well-known in the art (Zhou: para. [0003]-[0004]).
With regards to claim 19, a person of ordinary skill in the art would have found it obvious to have incorporated Polysorbate 20 in order to enable dispersant of colorant, improve surface tension, and improve stability of the formed material (Zhou: para. [0003]-[0004] and [0037]-[0038]). Furthermore, inclusion of such material is well-known in the art (Zhou: para. [0003]-[0004]).
With regards to claim 20, Langley discloses the inclusion of polyethylene and polypropylene (see above discussion). A person of ordinary skill in the art would have found it obvious to have further included wax and a polyacrylamide since such materials are recognized as well-known in the art for adjusting the properties of the formed material (Zhou: para. [0009], [0031], [0102], [0105]). 
With regards to claim 21, a person of ordinary skill in the art would have found it obvious to have included aluminum silicate (i.e., alumina-silica) in order to provide a pigmentation function (Zhou: para. [0101]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Carroll in view of Langley et al as applied to claim 1 above, and in further view of Babin et al (US 2012/0219781 A1).
With regards to claim 31, Carroll and Langley teach a roofing underlayment as applied to claim 1 above which comprises a second layer including a breathability agent (see above discussion). Carroll and Langley do not appear to teach the breathability agent as a polyether block amide.
Babin is directed to a waterproof-breathable film used as an insulation material under roofing, the film including a copolyether-block-amide (Babin: para. [0001]-[0002] and [0017]). According to Babin, copolyether-block-amide is well-known in the art to have a “very high permeability to water vapor” and “waterproof-breathable properties” enabling use as “roof-decking films” (Babin: para. [0004] and [0012]). Such material further meets stricter requirements such as those imposed by hot, convective environments with a greater amount of water-vapor (Babin: para. [0014]). Carroll, Langley, and Babin are analogous art in that they are related to the same field of endeavor of roofing underlayments having improved water vapor permeability. A person of ordinary skill in the art would have found it obvious to have included the polyether block amide of Babin in the second layer of Carroll and Langley in order to enable a very high permeability to water vapor, such that the formed composite is able to meet the strict requirements imposed by hot, convective environments when the composite is used as a roofing underlayment (Babin: para. [0004], [0012], and [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783